Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
2.	Claims 1-20 are allowed 
3.	Independent claims 1, 14 and 19 claim a display device includes: pixels; and a power converter for receiving a first voltage, converting the first voltage to a second voltage, and providing an output terminal with the second voltage to control the pixels. The power converter includes: a first variable load connected to the output terminal of the power converter; a first comparator for providing a comparison result by comparing a difference between a first feedback voltage of the first voltage and a second feedback voltage of the second voltage; and a gap controller for controlling a magnitude of the first variable load to maintain the difference between the first voltage and the second voltage to be greater than or equal to a gap, based on the comparison result received from the first comparator., in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Hussell US Patent Application (20210043821), hereinafter “Hussell” and Woo et al.,  US Patent Application (20110157141), hereinafter “Woo ”, which do not teach the features claimed in the independent claims, 1 and similarly worded claims 14 and 19: “1. A display device comprising: pixels; and a power converter configured to receive a first voltage, convert the first voltage to a second voltage, and provide the second voltage to an output terminal to control the pixels, wherein the power converter includes: a first variable load connected to the output terminal of the power converter; a first comparator configured to provide a comparison result by comparing a difference between a first feedback voltage of the first voltage and a second feedback voltage of the second voltage; and a gap controller configured to control a magnitude of the first variable load to maintain the difference between the first voltage and the second voltage to be greater than or equal to a gap based on the comparison result received from the first comparator”.

In regards to claims 1, 14 and 19 the representative prior art is Hussell and Woo. Hussell discloses a synchronization system for light emitting diode (LED) pixels in an LED display is provided so that one or more actions of all LED pixels are able to be initiated at the same time, or within a millisecond. LED displays and corresponding systems may include a controller that is configured for sending communication signals to one or more strings of LED pixels. Active electrical elements within each LED pixel may be configured to receive the communication signals, generate corresponding synchronization signals, and respond in a manner that is coordinated with all other LED pixels in a particular LED display. Failure mitigation of LED pixel failures within an LED string is provided where the controller is configured with bidirectional communication ports for communication with the LED string. In a failure mitigation process, the bidirectional communication ports may switch directions to provide communication signals to both sides of an LED string.


In regards to claims 1, 14 and 19 Hussell and Woo, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “a first comparator configured to provide a comparison result by comparing a difference between a first feedback voltage of the first voltage and a second feedback voltage of the second voltage; and a gap controller configured to control a magnitude of the first variable load to maintain the difference between the first voltage and the second voltage to be greater than or equal to a gap based on the comparison result received from the first comparator” of the claimed invention.  Claims 2-13, 15-18 and 20 depend from claim 1, 14 and 19 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT J MICHAUD/Examiner, Art Unit 2694